DETAILED ACTION

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 04/04/2020 has been reviewed by the examiner in view of prior art of records Li et al. (US 2018/0084569 A1), and the prior art of records Li fails to teach the cited claim limitations of “determining, according to the first application, the first earphone audio type, and the second earphone audio type, whether to perform switching between the master earphone and the slave earphone for the wearable apparatus”. Li teaches a system and method of a wireless device configured as a slave in a first piconet and configured as a master in a second piconet. The method includes determining whether the wireless device has data to transmit over the second piconet to an other wireless device, determining an availability of a full slot in a first piconet schedule, selecting a data transmission scheme based on the availability of the full slot in the first piconet schedule and transmitting the data via the second piconet to the other wireless device in accordance with the selected data transmission scheme. However, prior art Li fails to teach the cited claim limitations of “determining, according to the first application, the first earphone audio type, and the second earphone audio type, whether to perform switching between the master earphone and the slave earphone for the wearable apparatus”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



April 19, 2022
/SIMON KING/Primary Examiner, Art Unit 2653